DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 1/26/2022.
Claims 1-5 have been amended and are hereby entered.
Claims 1-5 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit/International Priority
	The ADS filed 9/15/2020 claims domestic benefit of PCT/JP2019/004216 (filed 2/06/2019) and international priority to JP 2018079359 (filed 04/17/2018).  Both references fully support the claims as presently drafted; therefore, Claims 1-5 as presently drafted are granted an effective filing date of 4/17/2018.
Response to Applicant’s Arguments
Claim Interpretation
The present amendments to the claims obviate the previous 112(f) interpretations; therefore, they are withdrawn.
Claim Rejections – 35 USC § 112
The present amendments to Claim 2 obviate the 112(b) indefiniteness rejection thereto; therefore, the rejection is withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the present amendments “clarify the configuration of the information processing apparatus and information processing system,” and as such, the claims “are neither directed to a method of organizing human activity, nor a mental process.  Instead amended independent claims 1 and 5 are directed to an information processing apparatus and an information processing system that recite a computer apparatus and computer system that include one or more processors that execute a computer program to perform novel operations.”  This argument is flawed for several reasons.  Firstly, novelty is irrelevant to subject matter eligibility under 101, but rather is a concern of 102.  Secondly, Applicant’s conclusory statement of what the claims are “directed to” is made absent any reasoning or analysis as required by the 101 inquiry (e.g., there is no analysis related to any part of Steps 1, 2A, and 2B of the 101 inquiry).  Further, as is discussed below in the updated 101 rejections, analysis of these steps does not result in a conclusion that the claims are directed to the computer components recited as performing the operation steps, and therefore Examiner must conclude that Applicant’s argument interprets what the claims are “directed to” based on the plain meaning of the term rather than it’s judicially defined meaning within the 101 analysis.  See MPEP 2106.04 for more information on this standard.  Thirdly, Applicant’s argument appears to misstate the standards of the 101 inquiry, as under Step 2A, Prong Two, a claim need not be directed to a singular subcategory of abstract idea (e.g., mental processes, certain methods of organizing human activity, or mathematical concepts) for the claim as a whole to be directed to 
Applicant next argues that the claims are integrated into a practical application by “improving the operation and configuration of a computerized apparatus and computer system for the dynamic control and management of a mobile object, including the setting of a control fee based on a variable index derived from accessing a database in a storage, wherein the set control fee is the fee for commission of the control process, and is included in a user usage fee for the rental of the mobile object, which results in improved efficiency and effectiveness of the computer-based system.”  Examiner disagrees.  The claims as presently drafted recite computer structure to perform the recited operational steps, but the claims do not embody an improvement to these technological components nor to any other technology.  Rather, the improvement asserted in the specification and embodied in the claims relates to a dynamic setting of a control fee (something the specification contends was previously impossible, though does not provide sufficient evidence to reach such a conclusion).  This is not an 
Examiner notes that Applicant vaguely cites to the Enfish case in relation to the above argument.  Applicant provides no fact-to-fact reasoning or analysis comparing the present invention to that of Enfish, and as such, this constitutes an improper argument.  Further, Examiner finds that the improvement set forth in Enfish is not analogous to that of the present invention.  Summarily, the invention of Enfish set forth a particular manner for storing data in computer memory (using self-referential tables).  This embodied an improvement to the computer itself (a “technology” under MPEP 2106.05(a)), such that the memory requirements for the same data was reduced.  Applicant’s invention cannot be said to do the same.  Rather, the present invention recites the storage of instructions and reservation information on computer hardware, as well as the analysis of said reservation information to set a fee as performed by a processor, at a high degree of generality.  This high-level use of computer components to perform a manual, abstract set of steps does not integrate the claims into a practical application under the 101 analysis, but rather recites “mere instructions to apply” an abstract idea under MPEP 2106.05(f).  
CosmoKey Solutions GMBH v. Duo Security.  While Applicant provides a brief summary of the holding of the Federal Circuit in this case, Applicant again provides no reasoning or analysis comparing the invention or court reasoning of CosmoKey to the present invention, constituting an improper argument.  Similar to Enfish above, Examiner does not find the invention of CosmoKey or the analysis thereof analogous to the present invention.  The invention in CosmoKey set forth a series of steps for authenticating the identity of a user attempting to perform a transaction at a terminal.  This series of steps required a digital call-and-response handshake between the terminal and a mobile device, the authentication based on the pre-existing identification of the mobile device as belonging to the account attempting to be accessed on the terminal, as well as the temporal proximity of the call and response (drawing the conclusion that the identified mobile device of the account holder is being used by the person presently attempting to use the terminal, and thereby authenticating said user).  The advantages of this sequence of steps over the prior art was well-established in the specification.  Further, this sequence of steps could not be performed manually (ie: absent the recited computer components) because the steps themselves would be meaningless (if not impossible) without the recited technical components, and would not result in the asserted improvement to digital authentication.  As discussed above, that is not the case in the present invention.  Rather, the presently recited steps of data recording, data analysis, and decision making based thereon are abstract and performable manually.  The recited technological components of the present invention are claimed merely as performing this abstract, otherwise-manual series of steps.  In other words, the recited technological components merely facilitate the performance of an improvement to an abstract 
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments relating to 102 and 103 are based purely on newly amended limitations, and as such need not be addressed here.  See updated 103 rejections below for more information.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 5, the limitations of performing a control process related to rental of a mobile object; dynamically setting a control fee for the control process on a basis of an index derived on a basis of rental information regarding the rental of the mobile object retrieved from the database; and transmitting control result information by the communicator to a predetermined external apparatus, the control result information including one or both of a content of the performed control process and the set control fee, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  These limitations describe steps which fall at least within the subcategory of commercial or legal interactions.  Additionally, the limitations of dynamically setting a control fee for the control process on a basis of an index derived on a basis of rental information 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a first information processing apparatus; a second information processing apparatus; a processor; a memory that stores a computer program, when executed by the processor, that causes the processor to be configured to perform operations; a storage that includes a database that stores rental information that is accessible by the processor; a communicator that communicates with one or more external apparatuses/the second information processing apparatus; a display; and wherein the set control fee is the fee for commission of the control process, and is included in a user usage fee for the rental of the mobile object.  A first information processing apparatus; a second information processing apparatus; a processor; a memory that stores a computer program, when executed by the processor, that causes the processor to be configured to perform operations; a storage that includes a database that stores rental information that is accessible 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-4, describing various additional limitations to the product of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein the rental information includes information indicating a result of the rental of the mobile object (narrowing the field of use), acquiring a number of rentals of the mobile object as the index (an abstract idea in the form of a certain 
Claim 3 discloses wherein the rental information includes information indicating a result of the rental of the mobile object (narrowing the field of use), acquiring a rental status of the mobile object as the index (an abstract idea in the form of a certain method of organizing human activity and mental process), and setting the control fee depending on the rental status (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 4 discloses wherein the rental information includes information regarding reservation for rental of the mobile object (narrowing the field of use), acquiring a rental reservation status of the mobile object as the index (an abstract idea in the form of a certain method of organizing human activity and mental process), and setting the control fee depending on the rental reservation status (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2018028820, a translated copy of which was provided by Applicant in the IDS dated 11/16/2020) (hereafter, “Hamada”) in view of Geng et al (CN 107346454, a translated copy of which is provided with this Office Action).  
Regarding Claims 1 and 5, Hamada discloses the following:
a first information processing apparatus (¶ 0007, 0012; Fig. 1; support system including support server 1); 
a second information processing apparatus (¶ 0012; Fig. 1; user terminal 2; owner terminal 3; field service terminal 4); 
a processor (¶ 0007-0008; support server); 
a memory that stores a computer program, when executed by the processor, that causes the processor to be configured to perform operations (¶ 0007-0008; rental confirmation program is stored in the storage section of the support server); 
a storage that includes a database that stores rental information that is accessible by the processor (¶ 0015, 0018, 0026; storage unit of server maintains various databases which record user information, owner information, rental car information, reservation information, etc.); 
a communicator that communicates with one or more external apparatuses/the second information processing apparatus (¶ 0007-0008, 0012; support server connected to a user terminal, an owner terminal, and a cer service field terminal via a network); 
a display (¶ 0012, 0042, 0062; information is displayed on the user terminal); and 
performing a control process related to rental of a mobile object (¶ 0002, 0012, 0014-0015, 0033-0035, 0039-0046; Fig. 1; company providing a service of car rental (or car sharing) facilitated via website; support server 1; car rental reservation).  
Hamada additionally discloses dynamically setting a fee for the control process on a basis of an index derived on a basis of rental information regarding the rental of the mobile object retrieved from the database (¶ 0007-0008, 0020, 0031, 0060; fee calculation program for the rental and return of the car; the fee calculation program aggregates the number of the rental confirmation and the return confirmation performed by the same first intermediary within a certain period of time, and charges the fee based on the number).  Hamada does not explicitly disclose but Geng does disclose wherein the fee is a control fee (Abstract; pg. 2, sixth paragraph; electric automobile rental billing system for electric car renting management system; the charging standard rent and related service fee is calculated).  
	Hamada additionally discloses transmitting control result information by the communicator to a predetermined external apparatus/the second information processing apparatus, the control result information including one or both of a content of the performed control process and the set fee (¶ 0007, 0009, 0018, 0042-0043, 0050, 0062-0063, 0077; payment statement issued by the fee calculation program; system sends an email for confirming the reservation contents to the user; presented vehicle information includes fee; reserving a vehicle adds a new record to the reservation information file; web server transmits database files and displays them on the user terminal).  Hamada does not explicitly disclose but Geng does disclose wherein the fee is the control fee (Abstract; pg. 2, sixth paragraph; electric 
	Hamada does not explicitly disclose but Geng does disclose wherein the set control fee is the fee for commission of the control process, and is included in a user usage fee for the rental of the mobile object (Abstract; pg. 2, sixth paragraph; electric automobile rental billing system for electric car renting management system; the charging standard rent and related service fee is calculated; payment management is through the client mobile terminal).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle rental techniques of Geng with the vehicle rental system of Hamada because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Geng are applicable to the base device (Hamada), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 3, Hamada additionally discloses:
wherein the rental information includes information indicating a result of the rental of the mobile object (¶ 0020, 0026, 0040, 0042, 0044; rental confirmation; return confirmation);
acquiring a rental status of the mobile object as the index (¶ 0024, 0026, 0042, 0051, 0053; database file that records all the achievements of car rental between individuals 
Hamada additionally discloses setting the fee depending on the rental status (¶ 0007-0008, 0020, 0031, 0042-0043, 0060; fee calculation program for the rental and return of the car; determine existing reservation records for a vehicle and if dates/times overlap with a requested rental; the fee calculation program aggregates the number of the rental confirmation and the return confirmation performed by the same first intermediary within a certain period of time, and charges the fee based on the number).  Hamada does not explicitly disclose but Geng does disclose wherein the fee is the control fee (Abstract; pg. 2, sixth paragraph; electric automobile rental billing system for electric car renting management system; the charging standard rent and related service fee is calculated).
The motivation to combine remains the same as for Claim 1.  
Regarding Claim 4, Hamada additionally discloses:
wherein the rental information includes information regarding reservation for rental of the mobile object (¶ 0020, 0026, 0040, 0042, 0044; rental confirmation; return confirmation; user inputs);
acquiring a rental reservation status of the mobile object as the index (¶ 0024, 0026, 0042, 0051, 0053; database file that records all the achievements of car rental between individuals using the support system; includes reservation ID, scheduled rental date and time, scheduled return date and time, user ID, etc.).
Hamada additionally discloses setting the fee depending on the rental reservation status ((¶ 0007-0008, 0020, 0031, 0042-0043, 0060; fee calculation program for the rental and return 
The motivation to combine remains the same as for Claim 1.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Geng and Endo (JP 2001319112, a translated copy of which was provided by Applicant in the IDS dated 11/16/2020) (hereafter, “Endo”).  
Regarding Claim 2, Hamada discloses the limitations of Claim 1.  Hamada and Geng not explicitly disclose but Endo does disclose acquiring a number of rentals of the rental object as the index (¶ 0009, 0094-0096, 0111-0112, 0120-0124, 0131; fee is calculated based on the number of times the rental item is used).  Hamada additionally discloses wherein the rental object is a mobile object (¶ 0007).  
Hamada and Geng do not explicitly disclose but Endo does disclose setting the fee depending on the number of rentals of the mobile object (¶ 0009, 0094-0096, 0111-0112, 0120-0124, 0131; fee is calculated based on the number of times the rental item is used).  Hamada additionally discloses wherein the rental object is a mobile object (¶ 0007).  Hamada does not explicitly disclose but Geng does disclose wherein the fee is the control fee (Abstract; 
The motivation to combine Hamada and Geng remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the rental pricing techniques of Endo with the vehicle rental system of Hamada and Geng because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Endo are applicable to the base device (Hamada and Geng), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20180154867 – “System and Methods for Vehicle Sharing,” Golduber, disclosing a system for facilitating the rental of a vehicle, including the calculation of rental fees
PGPub 20040193440 – “Rent-a-Car Management Apparatus And Medium Encoded With A Rent-a-Car Management Program,” Mawatari, disclosing a system for facilitating the rental of a vehicle, including the calculation of rental fees

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628